Title: From Benjamin Franklin to John Winthrop, 13 January 1772
From: Franklin, Benjamin
To: Winthrop, John


Dear Sir,
London, Jan. 13. 1772
I have received by Mr. Marchant the 52s. you sent by him. I hope you received the Transactions for 1770. A new Volume is expected soon, which I shall forward by the first Opportunity. The enclos’d I have just receiv’d from Dr. Price, into whose Hands I put your Paper, which he has now return’d to me. Let me know if you would have me give it to the Society. With great Esteem I am, ever, my dear Friend, Yours most affectionately
B Franklin
Mr WinthropPer Meyrick
